       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 1 of 33




             IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LIBERTARIAN PARTY OF                       :
PENNSYLVANIA; THE                          :
CONSTITUTION PARTY OF                      :
PENNSYLVANIA; GREEN PARTY OF :
PENNSYLVANIA; STEVE SCHEETZ; :
KEVIN GAUGHEN; ALAN SMITH;                 :
TIMOTHY RUNKLE; BOB GOODRICH:
and JUSTIN MAGILL,                         :
                                           :
                  Plaintiffs,              :
                                           :
      v.                                   :       NO. 20-CV-02299
                                           :
TOM WOLF, in his official capacity of      :       JUDGE SMITH
Governor of the Commonwealth of            :
Pennsylvania; KATHY BOOCKVAR, in :                 ELECTRONICALLY FILED
her official capacity as Secretary of the  :
Commonwealth of Pennsylvania; and          :
JONATHAN M. MARKS, in his official :
capacity as Deputy Secretary for Elections :
and Commissions,                           :
                                           :
                 Defendants.               :



             DEFENDANTS’ PROPOSED FINDINGS OF FACT
                   AND CONCLUSIONS OF LAW

      Defendants Governor Tom Wolf, Secretary of the Commonwealth Kathy

Boockvar and Deputy Secretary for Elections and Commissions Jonathan M.

Marks, by and through their undersigned counsel, state the following as their

proposed findings of fact and conclusions of law in the above-captioned matter:
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 2 of 33




                      PROPOSED FINDINGS OF FACT

      1.    When Plaintiffs filed their Complaint on May 14, 2020 (ECF No. 1),

the Commonwealth was in the midst of the statewide reopening plan announced on

April 22, 2020. See Appendix, Ex. 3, p. 6/18; see also Ex. 5.

      2.    Neither the reopening plan nor any other government directive

prohibits political bodies from collecting signatures for nomination papers. See

Appendix, Exs. 1-13; see also Tr. of Hr’g on June 23, 2020 at 122.

      3.    As of May 14, 2020 when the Complaint was filed, 24 of the 67

counties in Pennsylvania were in the yellow phase of reopening. See Appendix,

Ex. 5. Thirteen additional counties became yellow on May 15, 2020. Id., Ex. 6.

      4.    As of June 5, 2020, all 67 counties in Pennsylvania were in the yellow

or green phases of reopening. Specifically, 34 counties were in the green phase

and 33 counties were in the yellow phase. See Appendix, Exs. 5-11.

      5.    None of the 67 counties in Pennsylvania were under any stay-at-home

restriction as of June 5, 2020. See Appendix, Exs. 5-9.

      6.    As of June 5, 2020, political body candidates had 60 days remaining

before the August 3, 2020 deadline to submit nomination papers.




                                         2
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 3 of 33




      7.     Political body candidates also had 33 days between February 19, 2020

and March 23, 2020 (the date of the first stay-at-home order) to collect signatures.

      8.     There are more than 8.5 million registered voters in the

Commonwealth of Pennsylvania who are qualified to sign political body

nomination papers. See Tr. of Hr’g on June 23, 2020 at 149; see also Defs.’ Ex. 5.

      9.     Plaintiffs did not call any witnesses or offer any evidence that

identifies the total number of signatures that they collected to date.

      10.    Plaintiff Libertarian Party of Pennsylvania has been soliciting and

collecting signatures to qualify its endorsed slate of candidates for the November 3,

2020 general election ballot. See Tr. of Hr’g on June 23, 2020 at 16, 18, 21, 39,

43-44, 46-47, 51-52, 53-54, 78-79, 81, 86, 119-20, 128.

      11.    Jennifer Moore, the Eastern Vice-Chair of the Libertarian Party of

Pennsylvania and a candidate for Auditor General, testified that the “Executive

Director” of the Libertarian Party of Pennsylvania is aggregating and keeping track

of the number of signatures collected for Libertarian Party of Pennsylvania

candidates. See Tr. of Hr’g on June 23, 2020 at 16. Ms. Moore testified: “I

believe the signatures are being sent to our Executive Director, and he picks them

up at the post office in Harrisburg. So he would be gathering those.” Id. at 16-17.

The Executive Director of the Libertarian Party of Pennsylvania, Kevin Gaughen,


                                           3
        Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 4 of 33




testified that he did not know how many signatures the Libertarian Party had as of

the date of the hearing or how many more signatures are needed. Id. 44-45, 73-74.

The Chairman of the Libertarian Party of Pennsylvania, Steve Scheetz, testified:

“We don’t know and we don’t know because volunteers don’t turn in their petition

forms until later. We have no idea how many signatures people got. It would be

ludicrous to think that we did.” Id. at 86.

       12.    Ms. Moore testified that, to her knowledge, the Libertarian Party of

Pennsylvania collected “a few hundred” signatures from family members. See Tr.

of Hr’g on June 23, 2020 at 16. She personally “circulated to family and friends.”

Id. at 18. Mr. Scheetz testified that he personally collected “a hundred” signatures

on primary election day (June 2, 2020) and that “many [other] people” did the

same. Id. at 79, 86. He testified that “there are a couple of hundred signatures that

I’m aware of.” Id. at 79. He also testified that the Libertarian Party “managed to

get some signatures . . . both here in my district and out in western Pennsylvania”

while “working the polls” at a special election on March 17, 2020. Id. at 81.1 He

assumed that “many of the candidates are circulating” nomination papers but he

   1
       Mr. Scheetz testified that signatures were collected on the “Tuesday after our convention”
by persons “working the polls” at a “special election.” See Tr. of Hr’g on June 23, 2020 at 81.
Plaintiffs allege in the Complaint that the Libertarian Party held its convention on March 6,
2020. Compl. ¶ 10 n.2. The Court may take judicial notice that special elections were held in at
least three legislative districts in Pennsylvania on March 17, 2020. See Special Elections,
available at
https://www.dos.pa.gov/VotingElections/CandidatesCommittees/RunningforOffice/Pages/Specia
lElections.aspx (last visited July 2, 2020).
                                               4
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 5 of 33




does not know exactly how many are doing so. Id. at 86. Liz Terwilliger, the

Libertarian Party candidate for the U.S. House of Representatives, advertised on

Facebook that she collected more than two pages of signatures on primary election

day and that she was appearing at other events to collect signatures. Id. at 47, 51.

The Libertarian Party of Pennsylvania elected not to call any witness to identify the

total number of signatures collected through these or other efforts. Libertarian

Party of Pennsylvania volunteers also attended Black Lives Matter protests for the

purpose of collecting signatures on nomination papers. See Tr. of Hr’g on June 23,

2020 at 54-55. The Libertarian Party of Pennsylvania elected not to call any

witness to identify how many signatures were collected at any of the protests.

      13.    The Libertarian Party of Pennsylvania made a choice prior to any

stay-at-home order not to utilize paid petitioners due to concerns over the COVID-

19 virus. See Tr. of Hr’g on June 23, 2020 at 12-13, 86.

      14.    The Libertarian Party of Pennsylvania decided not to utilize email to

send nomination papers to supporters because “email marketing does not really

work that well for us.” See Tr. of Hr’g on June 23, 2020 at 83-84. Mr. Scheetz

testified: “We have not done it because it has not worked in the past.” Id. at 84.




                                          5
        Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 6 of 33




      15.    The Libertarian Party of Pennsylvania has not met since the stay-at-

home orders were lifted on June 5 to discuss collecting signatures during the

yellow and green phases of reopening. See Tr. of Hr’g on June 23, 2020 at 24-27.

      16.    The Libertarian Party of Pennsylvania maintains a “social media

group just for collecting petition signatures” which consists of “190 of our most

adamant volunteers who . . . collect petitions for us.” See Tr. of Hr’g on June 23,

2020 at 43. With respect to the Libertarian Party of Pennsylvania’s plans for

collecting signatures in the time remaining before the August 3 deadline, Mr.

Gaughen testified: “We are working on it. We do have a team of volunteers. Like

I said, I do run a social media site. We have got 200 volunteers. We are out there

collecting signatures every single day. We are going to work double time to

collect the signatures. It’s unfortunate that we are in this situation, and we have to

risk spreading the disease just to get on the ballot.” Id. at 53-54.

      17.    If they started on June 23 (the day of the preliminary injunction

hearing), each of the 200 Libertarian Party volunteers identified by Mr. Gaughen

would need to collect 5-6 signatures per week or one signature per day to meet the

5000 statewide office signature requirement in the time prior to the August 3

deadline. Id. 56-57.




                                           6
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 7 of 33




      18.    The Libertarian Party of Pennsylvania has more than 40,000

members. See Tr. of Hr’g on June 23, 2020 at 43.

      19.    The Libertarian Party of Pennsylvania is collecting signatures on

behalf of a slate of candidates that appear on its nomination papers. See Tr. of

Hr’g on June 23, 2020 at 15-16. As a result, every signature obtained by any

candidate for statewide office counts toward the signature requirement for every

other candidate for statewide office on the slate of endorsed candidates. Id. at 16;

see also Defs’ Ex. 3. The Green Party of Pennsylvania also solicits signatures on

behalf of a slate of endorsed candidates for statewide office. Id. at 119.

      20.    The Green Party of Pennsylvania decided not to “put[] our volunteers

in a position” to collect signatures during the yellow phase of the Commonwealth’s

reopening plan. See Tr. of Hr’g on June 23, 2020 at 121.

      21.    Timothy Runkle, the Treasurer of the Green Party of Pennsylvania

and candidate for State Treasurer, testified that he is not collecting signatures by

choice: “Me collecting signatures right now is not a choice I would make.” See

Tr. of Hr’g on June 23, 2020 at 112. However, he also testified that his intention is

to begin collecting signatures immediately in relation to his own candidacy and

that he has spoken with other Green Party members “in formulating an effort to

petition as soon as we can do it safely.” Id. at 116.


                                           7
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 8 of 33




      22.    The Green Party of Pennsylvania does not utilize paid circulators. See

Tr. of Hr’g on June 23, 2020 at 120-21, 126.

      23.    The Green Party of Pennsylvania has not tried to collect signatures by

mail because “the party believes that it is cost prohibitive for us to do something

like that.” See Tr. of Hr’g on June 23, 2020 at 114.

      24.    The Green Party of Pennsylvania has been conducting outreach efforts

through social media, text messages and email to solicit support for its petitioning

effort. See Tr. of Hr’g on June 23, 2020 at 128.

      25.    The Green Party has a team of 10-20 persons who are coordinating

signature gathering efforts and 10-20 volunteers willing to collect signatures. See

Tr. of Hr’g on June 23, 2020 at 125-26. If they started on June 23, each of the 20

volunteers would need to collect approximately 50 signatures per week or seven

signatures per day to meet the 5000 statewide office signature requirement in the

time prior to the August 3 deadline.

      26.    Mr. Runkle, the only witness for the Green Party of Pennsylvania,

personally collected “about ten signatures” in March 2020. See Tr. of Hr’g on

June 23, 2020 at 120. He “do[es] not have an exact number” of signatures

collected by the Green Party of Pennsylvania to date. See Tr. of Hr’g on June 23,

2020 at 119; see also id. at 129-30. He “estimate[d]” that there are “between 200-


                                          8
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 9 of 33




500 signatures,” id. at 119-20, but he “cannot verify” his estimate, id. at 120. He

believes that the party’s “Green Light Team Members” would know how many

signatures the Green Party of Pennsylvania collected to date, id. at 130, but none of

the “Green Light Team Members” were called by Plaintiffs to testify at the

preliminary injunction hearing.

      27.    There are 10,000 Green Party members in Pennsylvania. See Tr. of

Hr’g on June 23, 2020 at 120.

      28.    The choice by the Libertarian Party of Pennsylvania and the Green

Party of Pennsylvania not to participate in canvassing, not to utilize paid

petitioners and not to utilize email or regular mail to circulate nomination papers

for signature are voluntary decisions by the political bodies and are not attributable

to any action by the Commonwealth. See Tr. of Hr’g on June 23, 2020 at 12-13,

83-84, 86, 114, 118, 120-21, 126.

      29.    No one has tried to stop Plaintiffs from collecting signatures. See Tr.

of Hr’g on June 23, 2020 at 21, 53, 123.

      30.    The Pennsylvania Department of State has not received any

complaints that any law enforcement agency or official tried to prevent any person

from circulating nomination papers or collecting signatures at any time from

February 19, 2020 through the present. See Tr. of Hr’g on June 23, 2020 at 154.


                                           9
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 10 of 33




      31.    Political bodies were never barred from collecting signatures from

friends and family. See Tr. of Hr’g on June 23, 2020 at 63.

      32.    As of June 5, 2020, 34 of Pennsylvania’s 67 counties were green. As

of June 12, 46 counties were green. As of June 19, 52 counties were green. As of

June 26, 66 counties are green. See Appendix, Exs. 5-9, 13; see also Amendment

to the Order of the Governor of the Commonwealth of Pennsylvania for the

Continued Reopening of the Commonwealth, https://www.governor.pa.gov/wp-

content/uploads/2020/06/20200625-TWW-amendment-to-green-phase-order.pdf

(last visited July 2, 2020).

      33.    There is no prohibition against going door-to-door to collect

signatures in the green and yellow phases of the reopening plan. See Tr. of Hr’g

on June 23, 2020 at 22; see also Appendix, Exs. 3, 5-12.

      34.    Political bodies can contact potential supporters through social media

or other means and offer to send them nomination papers by email, regular mail or

personal delivery. See Tr. of Hr’g on June 23, 2020 at 68, 69.

      35.    Political bodies can set up a table in a public place to collect

signatures. See Tr. of Hr’g on June 23, 2020 at 28-29, 69, 122.

      36.    There is no prohibition against using paid petitioners to collect

signatures. See Tr. of Hr’g on June 23, 2020 at 33.

                                          10
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 11 of 33




      37.    When asked whether they believed collecting the required number of

signatures is possible, Plaintiffs’ witnesses’ responses were equivocal and

admittedly speculative. Ms. Moore testified that she does not “have the exact

numbers” that have already been collected, see Tr. of Hr’g on June 23, 2020 at 16,

and went on to opine: “I don’t think that we can do it safely,” id. at 13; “I am very

worried about it,” id. at 33; and “I don’t know that we will” collect enough

signatures in the “month” that is left, id. at 33-34. Although he also lacked “exact

numbers” as to how many signatures had been collected to date, id. at 44, Mr.

Gaughen expressed skepticism that the Libertarian Party could meet the

requirement or that it would be “responsible” to try: “I don’t think that we are

going to be able to do it this year. Even if we did do a huge push, I don’t think that

is a responsible thing to do.” Id. at 40; see also id. at 73. Mr. Scheetz testified that

“[i]t would be ludicrous to think that” the Libertarian Party had an accurate

signature count, id. at 86, but nonetheless he offered an opinion that it is “probably

not” possible to meet the requirements because “people just aren’t interested” and

are “fearful of somebody walking up to them with a petition and a pen.” Id. at 82.

      38.    When asked whether he believed it was possible for Green Party of

Pennsylvania candidates to collect the required number signatures, even though he

did not know how many signatures had been collected, see Tr. of Hr’g on June 23,



                                          11
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 12 of 33




2020 at 119-20, Mr. Runkle testified: “I think it is highly unlikely that that would

be possible,” id. at 116.

      39.    It is feasible to collect signatures in an outdoor setting while

practicing social distancing. See Tr. of Dep. of Jason Henry at 38; id. at 36-39; see

also Tr. of Hr’g on June 23, 2020 at 28-29. Circulators can wear masks and

gloves, sanitize pens and clipboards, offer hand sanitizer and maintain a

comfortable distance from persons signing nomination papers. Id.

      40.    The Constitution Party of Pennsylvania offered no testimony or other

evidence at the preliminary injunction hearing concerning its signature collection

efforts or how many signatures it has already collected.

      41.    The Complaint seeks no prospective injunctive relief from Governor

Tom Wolf.

      42.    There are more than 500 registered political bodies in Pennsylvania.

See Tr. of Hr’g on June 23, 2020 at 164; see also Tr. of Dep. of Jason Henry at 47-

48; see also Ex. 1 to Dep. of Jason Henry. Registered political bodies include the

F*** Trup Party, the Guns and Dope Party, the Barack Obama Party, the Bernie

Sanders Party and the Hillery Clinton Party. See Tr. of Dep. of Jason Henry at 50;

see also Ex. 1 to Dep. of Jason Henry.




                                          12
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 13 of 33




      43.    There would be additional costs and significant administrative

challenges, including maintaining the integrity of multi-page ballots and ensuring

adequate capacity in handicap-accessible devices, if all registered political bodies

are permitted to place their candidates’ names on the general election ballot

automatically and without any showing of support. See Tr. of Hr’g on June 23,

2020 at 160-63.

      44.    Ballot crowding frustrates efforts to inform the electorate on

differences among the candidates, places undue emphasis on ballot position and

may prevent successful candidates from winning a majority. See Tr. of Dep. of

Jason Henry at 13-15, 45-46, 50-51.

                    PROPOSED CONCLUSIONS OF LAW

      1.     The February 1, 2018 Order in The Constitution Party of

Pennsylvania, et al. v. Aichele, No. 12-2726, Doc. No. 115 (E.D. Pa. Feb, 1, 2018),

sets forth the procedure for political bodies to qualify to appear on the general

election ballot in 2020. See Defs.’ Ex. 1.

      2.     To be placed on the general election ballot, political body candidates

are required to file nomination papers with a certain number of signatures on or

before August 3, 2020. See The Constitution Party of Pennsylvania, et al. v.

Aichele, No. 12-2726, Doc. No. 115 (E.D. Pa. Feb, 1, 2018) (Defs.’ Ex. 1).


                                          13
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 14 of 33




      3.     The number of signatures required for political body candidates to be

placed on the November 3, 2020 general election ballot varies by office and ranges

between 300 and 5753. See Joint Stipulated Findings of Fact and Conclusions of

Law ¶¶ 28, 32-34. (ECF No. 35.); see also Defs.’ Ex. 5. Candidates running for

statewide office are required to collect either 5000 signatures (for President of the

United States) or 2500 signatures (for Treasurer, Auditor General and Attorney

General). Id. ¶ 28.

      4.     The signatures on nomination papers can come from any registered

voter, active or inactive, regardless of party affiliation. See 25 P.S. § 2911(c); see

also Tr. of Hr’g on June 23, 2020 at 149. A registered voter can sign more than

one nomination paper. See Tr. of Hr’g on June 23, 2020 at 151.

      5.     A political body can circulate nomination papers for an entire slate of

endorsed candidates for all federal, state and local offices. See Tr. of Hr’g on June

23, 2020 at 141, 145-46; see also Defs.’ Ex. 4; Joint Stipulated Findings of Fact

and Conclusions of Law ¶ 40. Therefore, a political body is not required to obtain

separate signatures for each office in order to place its endorsed candidates on the

ballot. See Joint Stipulated Findings of Fact and Conclusions of Law ¶ 40.




                                          14
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 15 of 33




      6.     The signatures can come from any place in the state with respect to

statewide races. In district races, the signatures must come from the relevant

district. See Tr. of Hr’g on June 23, 2020 at 149-50.

      7.     The time period for circulating nomination papers is from February

19, 2020 to August 3, 2020. See Tr. of Hr’g on June 23, 2020 at 140.

      8.     Political bodies had 33 days between February 19, 2020, when

signatures were first able to be collected, and March 23, 2020, when the first stay-

at-home order was issued, to collect signatures.

      9.     The emergency declaration issued by Governor Wolf on March 6,

2020 did not prohibit or restrict signature gathering. See Appendix, Ex. 1.

      10.    None of the executive orders issued by Governor Wolf prohibited or

restricted signature gathering. See Appendix, Exs. 2, 4-12.

      11.    There was no prohibition on collecting signatures at any time between

February 19, 2020 and today. See Tr. of Hr’g on June 23, 2020 at 154.

      12.    Even while subject to a stay-at-home order, political body organizers

were able to access and download nomination papers and collect signatures from

persons they had contact with and to email or send the nomination papers to

supporters to print out, complete and return. See Tr. of Hr’g on June 23, 2020 at



                                         15
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 16 of 33




142; id. at 148. Signatures obtained during the period of any stay-at-home order

will count for purposes of the signature requirement. Id. at 148.

      13.     Persons are able to sign nomination papers as both signatory and

circulator. See Tr. of Hr’g on June 23, 2020 at 142. There is no longer a

requirement that the circulator statement be notarized. Id. at 143. As a result,

political bodies are able to secure signatures without in-person contact. In fact, a

political body is able to submit thousands of nomination papers with a single

signature on each page to satisfy the signature requirement. Id. at 143-44.

      14.     It was not impossible or practically impossible to circulate nomination

papers and obtain signatures during the period of any stay-at-home order or any

time thereafter. See Tr. of Hr’g on June 23, 2020 at 147-48.

      15.     Political bodies have 60 days between June 5, 2020, when the last

stay-at-home order was lifted, and the August 3, 2020 deadline to collect

signatures.

      16.     Plaintiffs’ failure to identify the total number of signatures collected

to date warrants an inference that collecting the required number of signatures by

August 3 is not impossible or practically impossible. See, e.g., SI Handling Sys.,

Inc. v. Heisley, 753 F.2d 1244, 1261 (3d Cir. 1985) (failure of appellants to offer




                                           16
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 17 of 33




testimony on issue at preliminary injunction hearing “justifies the inference that

their testimony would be unfavorable to their cause”).

      17.       The Libertarian Party of Pennsylvania’s Eastern Vice-Chair, Ms.,

Moore, conceded that there is no existing prohibition against going door-to-door to

collect signatures. See Tr. of Hr’g on June 23, 2020 at 22.

      18.       Ms. Moore further conceded that there is no existing prohibition

against setting up a table in a public place to collect signatures. See Tr. of Hr’g on

June 23, 2020 at 28-29.

      19.       Between May 8, 2020 and June 5, 2020, all 67 counties in

Pennsylvania transitioned from the red phase to the yellow or green phases where

there was no requirement to stay at home and no restriction on travel and where

gatherings of up to 25 or 250 people, respectively, are permitted. See Appendix,

Exs. 3, 5-13.

      20.       There is no restriction on signature gathering in the red, yellow or

green phases of the Governor’s reopening plan. See Appendix, Exs. 3, 5-13.

      21.       Prior to the February 1, 2018 Order in The Constitution Party of

Pennsylvania v. Aichele, successful nomination papers for statewide office were

required to include valid signatures equal to two percent of the vote total for the



                                            17
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 18 of 33




candidate with the highest number of votes for any statewide office in the previous

election. 25 P.S. § 2911(b).

      22.    If the February 1, 2018 Order in The Constitution Party of

Pennsylvania, et al. v. Aichele were not controlling, candidates for statewide office

would need to collect nearly 58,000 signatures to appear on the November 3, 2020

general election ballot. See Tr. of Hr’g on June 23, 2020 at 152.

      23.    The Third Circuit has held that requiring political bodies to collect

over 67,000 signatures over a five-month period is reasonable, non-discriminatory

and not unconstitutional. See Rogers v. Corbett, 468 F.3d 188 (3d Cir. 2006).

      24.    It follows a fortiori that lesser requirements imposed by the February

1, 2018 Order are also reasonable, nondiscriminatory and constitutionally valid.

      25.    For statewide offices for the 2020 election cycle, 5000 signatures

constitutes approximately .0588% of the Commonwealth’s registered voters and

2500 signatures constitutes approximately .0294% of registered voters. See Tr. of

Hr’g on June 23, 2020 at 149 (there are “roughly 8.5 million” registered voters in

Pennsylvania).

      26.    Counting the 33 days between February 19, 2020 and March 23, 2020

and the 60 days between June 5, 2020 and August 3, 2020, political body



                                         18
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 19 of 33




candidates would need to collect less than 55 signatures per day to access the

ballot. See Defs.’ Ex. 5.

      27.    It is not impossible for Plaintiffs to achieve access to the November 3,

2020 general election ballot by collecting the signatures required by the February

1, 2018 Order.

      28.    That the collection of signatures is made more challenging by social

distancing, fewer public events and citizens’ fears of the COVID virus does not

exclude Plaintiffs from the ballot or render the existing procedure for ballot access

unconstitutional. See Thompson v. Dewine, 959 F.3d 804, 810 (6th Cir. 2020).

      29.    Personal fear of contracting the COVID virus is not state action and is

not grounds to annul the signature requirement. See Thompson, 959 F.3d at 810

(“[W]e cannot hold private citizens’ decisions to stay home for their own safety

against the State. Because the State has not excluded Plaintiffs from the ballot, the

burden imposed on them by the State’s initiative requirements cannot be severe.”).

      30.    There is no freestanding right to be a candidate in an election or to

have one’s preferred candidate appear on the ballot. See Clements v. Fashing, 457

U.S. 957, 963 (1982) (“Far from recognizing candidacy as a ‘fundamental right,’

we have held that the existence of barriers to a candidate’s access to the ballot

‘does not of itself compel close scrutiny.’”) (citing Bullock v. Carter, 405 U.S. 134,


                                          19
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 20 of 33




143 (1972)); see also Timmons v. Twin Cities Area New Party, 520 U.S. 351, 359

(1997) (“That a particular individual may not appear on the ballot as a particular

party’s candidate does not severely burden that party’s associational rights.”).

      31.    When considering the constitutionality of ballot access laws, courts

apply the analytical framework established in Anderson v. Celebrezze, 460 U.S.

780 (1983), and refined in Burdick v. Takushi, 504 U.S. 428 (1992). Under the

Anderson-Burdick framework, the district court first weighs the character and

magnitude of the asserted injury to the First and Fourteenth Amendment rights the

plaintiff seeks to vindicate against the precise interests put forward by the state as

justification for any burden, taking into consideration the extent to which those

interests make it necessary to burden the plaintiff’s rights. Burdick, 504 U.S. at

434. Under this standard, if the burden imposed upon the right is severe, then the

regulation must be narrowly drawn to advance a state interest of compelling

importance. Id. When the law only imposes reasonable, nondiscriminatory

restrictions upon First and Fourteenth Amendment rights, the state’s important

regulatory interests are generally sufficient to justify the restriction. Id.

      32.    A burden is severe if it works to exclude legitimate candidates from

the ballot. The Constitution Party of Pa. v. Cortes, 116 F. Supp. 3d 486, 501 (E.D.

Pa. 2015), aff’d, 824 F.3d 386 (3d Cir. 2016); see also Storer v. Brown, 415 U.S.

724, 728-29 (1974) (characterizing the burden in Williams v. Rhodes, 393 U.S. 23
                                           20
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 21 of 33




(1968) as severe because it made it “virtually impossible” for new parties to

achieve ballot position for their candidates).

      33.    The issue is whether a “reasonably diligent” independent candidate

could be expected to satisfy the signature requirement. Storer v. Brown, 415 U.S.

724, 742 (1974).

      34.    States have “the undoubted right to require candidates to make a

preliminary showing of substantial support in order to qualify for a place on the

ballot.” Anderson, 460 U.S. at 788 n.9; see also Munro v. Socialist Workers Party,

479 U.S. 189, 193 (1986) (“States may condition access to the general election

ballot by a minor-party or independent candidate upon a showing of a modicum of

support among the potential voters for the office.”)

      35.    Plaintiffs have failed to demonstrate that such a goal is impossible or

virtually impossible.

      36.    The 88-day period from May 8, 2020 when the stay-at-home orders

began to be lifted and the August 3, 2020 deadline precludes any argument that

Plaintiff have been excluded from the ballot. See Thompson, 959 F.3d at 810

(“[T]he five-week period from Ohio’s rescinding of its stay-at-home order until the

deadline to submit an initiative petition undermines Plaintiffs’ argument that the

State has excluded them from the ballot.”).


                                          21
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 22 of 33




      37.    Here, as in Thompson, there is no reason that Plaintiffs cannot use

social or traditional media to solicit registered voters to receive nomination papers

by email, regular mail or hand delivery or collect signatures in public places

consistent with social distancing practices. See Thompson, 959 F.3d at 810

(rejecting argument that pandemic makes signature collection impossible).

      38.    Plaintiffs are not excluded from the ballot by state action when they

choose not to collect signatures or private citizens choose to stay at home out of

fear of contracting COVID-19. See Thompson, 959 F.3d at 810 (“[W]e cannot

hold private citizens’ decisions to stay home for their own safety against the State.

Because the State has not excluded Plaintiffs from the ballot, the burden imposed

on them by the State’s initiative requirements cannot be severe.”).

      39.    The signature requirement in the February 1, 2018 Order does not

impose a severe burden on any constitutional right.

      40.    The circumstances here are very different from cases in other states

where injunctive relief was granted because the window for collecting signatures

completely, or nearly completely, overlapped with stay-at-home restrictions. See,

e.g., Esshaki v. Whitmer, --- F. App’x ---, No. 20-1336, 2020 WL 2185553 (6th

Cir. May 5, 2020) (granting stay as to compulsory part of preliminary injunction

and denying stay as to remainder where first stay-at-home order in Michigan went


                                         22
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 23 of 33




into effect on March 23, 2020 and continued through and after April 21, 2020

when signatures were due); Sawarimedia, LLC v. Whitmer, No. 20-CV-11246,

2020 WL 3097266 (E.D. Mich. June 11, 2020) (statewide stay-at-home order in

Michigan remained in effect through and beyond May 27, 2020 when 340,000

signatures were due from proponents of initiative); Libertarian Party of Illinois v.

Pritzker, --- F. Supp. 3d ---, No. 20-2212, 2020 WL 1951687 (N.D. Ill. Apr. 23,

2020) (window for collecting signatures in Illinois opened on March 24, 2020, four

days after stay-at-home order took effect; signatures were due on June 22, 2020).

      41.    The Commonwealth has a compelling interest in the orderly and

efficient administration of elections. See Timmons, 520 U.S. at 358 (“[I]t is . . .

clear that States may, and inevitably must, enact reasonable regulations of parties,

elections, and ballots to reduce election- and campaign-related disorder.”) (citing

Burdick, 504 U.S. at 433); Burdick, 504 U.S. at 433 (“[A]s a practical matter, there

must be a substantial regulation of elections if they are to be fair and honest and if

some sort of order, rather than chaos, is to accompany the democratic processes.”)

(citing Storer, 415 U.S. at 730).

      42.    The Commonwealth has a well-recognized interest in protecting the

integrity, fairness and efficiency of its ballots and election processes. John Doe

No. 1 v. Reed, 561 U.S. 186, 197 (2010) (“The State’s interest in preserving the

integrity of the electoral process is undoubtedly important.”); Norman v. Reed, 502
                                          23
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 24 of 33




U.S. 279, 290 (1992) (recognizing state interest in preventing “misrepresentation

and electoral confusion”); Bullock, 405 U.S. at 145 (“[A] state has an interest, if

not a duty, to protect the integrity of its political processes from frivolous or

fraudulent candidacies.”).

      43.    The Commonwealth has “an important state interest in requiring some

preliminary showing of a significant modicum of support before printing the name

of a political organization’s candidate on the ballot.” Jenness v. Fortson, 403 U.S.

431, 441-42 (1971) (recognizing state interest “in avoiding confusion, deception,

and even frustration of the democratic process at the general election”).

      44.    The Commonwealth has “a legitimate interest in regulating the

number of candidates on the ballot” to prevent the clogging of election machinery,

avoid voter confusion and assure that the winner is the choice of the majority.

Bullock, 405 U.S. at 145.

      45.    The Commonwealth also had a substantial government interest in

controlling the spread of COVID-19 virus to contain the pandemic, minimize

deaths, allocate scarce medical resources and prevent a public health catastrophe.

See Murray v. Cuomo, No. 20-03571, 2020 WL 2521449, at *11 (S.D.N.Y. May

18, 2020); see also Friends of Danny DeVito v. Wolf, 227 A.3d 872, 902-03 (Pa.

2020). (“There is no question that the containment and suppression of COVID-19


                                           24
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 25 of 33




and the sickness and death it causes is a substantial governmental interest.”),

petition for cert. filed, (U.S. May 5, 2020) (No. 19-1265).

      46.    These compelling state interests far outweigh the less than severe

burden imposed on political bodies to gather between 300 and 5723 signatures in

the more than five months allotted for signature gathering.

      47.    States are not required to compromise policy choices underlying

ballot-access requirements to accommodate particular political parties’ strategies

or preferences. See generally Timmons, 520 U.S. at 367 (“States need not remove

all of the many hurdles third parties face in the American political arena today.”).

Accordingly, Plaintiffs’ asserted preference for soliciting signatures at fairs,

festivals and parades is not relevant and does not support, let alone require,

preliminary injunctive relief.

      48.    A preliminary injunction is an “extraordinary remedy” which should

be granted only in “limited circumstances.” Am. Tel. & Tel Co. v. Winback &

Conserve Program, Inc., 42 F.3d 1421, 1426-27 (3d Cir. 1994) (citations omitted).

In determining whether to grant a motion for injunctive relief, district courts

consider four factors: (1) whether the movant can establish a reasonable

probability of eventual success in the litigation; (2) whether the movant will be

irreparably harmed if relief is not granted; (3) the possibility of harm to other


                                          25
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 26 of 33




interested persons from the grant or denial of the injunction; and (4) the public

interest. Reilly v. City of Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017) (citation

omitted).

      49.     Because Plaintiffs are seeking a mandatory injunction, they bear a

“particularly heavy” burden of demonstrating a right to relief that is “indisputably

clear.” Trinity Indus., Inc. v. Chicago Bridge & Iron Co., 735 F.3d 131, 139 (3d

Cir. 2013).

      50.     Plaintiffs have not established a right to relief that is indisputably

clear and therefore their motion for preliminary injunction must be denied. See

generally Stein v. Cortes, 223 F. Supp. 3d 423, 442 (E.D. Pa. 2016) (denying

request for mandatory preliminary injunction where plaintiffs failed to make “the

required ‘clear showing of immediate irreparable injury’”) (citing ECRI v.

McGraw-Hill, Inc., 809 F.2d 223, 226 (E.D. Pa. 2016)).

      51.     Other federal courts have denied requests for injunctive relief or

stayed preliminary injunctions enjoining enforcement of ballot access procedures

due to failure to establish a likelihood of success on the merits where movants

alleged that collecting signatures is more difficult due to the COVID-19 pandemic.

See, e.g., Thompson, 959 F.3d at 810-11 (staying district court’s preliminary

injunction of Ohio’s signature requirements pending appeal in part because


                                           26
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 27 of 33




plaintiffs had five weeks after rescission of stay-at-home order to collect signatures

and signatures were still able to be collected notwithstanding social distancing);

Whitfield v. Thurston, No. 20-00466, 2020 WL 3451692, at *21 (D. Ark. June 24,

2020) (denying motion for preliminary injunction and finding no severe burden

because “[t]he signature collection process was able to continue, albeit in a

different manner,” including virtual meetings and sending signatures by mail),

appeal docketed, No. 20-2309 (8th Cir. June 29, 2020); Sinner v. Jaeger, No. 20-

00076, 2020 WL 3244143, at *6 (D.N.D. June 15, 2020) (denying motion for

preliminary injunction where plaintiffs had more than eight weeks after pandemic-

related restrictions were lifted to collect more than 26,000 signatures for initiative

to amend constitution and refusing “to declare . . . that in-person signature

gathering is unsafe during the pandemic” because such a declaration “would

venture beyond the bounds of this Court’s authority”); Acosta v. Wolf, No. 20-

2528, 2020 WL 3077098 (E.D. Pa. June 10, 2020) (dismissing pro se plaintiff’s

challenge to 1,000 signature requirement and August 3, 2020 deadline for

independent candidate for U.S. House of Representatives and rejecting claim that

ballot access scheme violated Equal Protection Clause) (on preliminary screening

under 28 U.S.C. § 1915(e)(2)); Gottlieb v. Lamont, -- F. Supp. 3d ---, 2020 WL

3046205, at **5-7 (D. Conn. June 8, 2020) (denying motion to preliminarily enjoin

reduced requirement that plaintiffs obtain signatures from 3.5% of enrolled party


                                          27
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 28 of 33




members in their district during 16-day petitioning window to meet June 11 filing

deadline); Garcia v. Griswold, No. 20-1268, 2020 WL 2505888, at *2 (D. Colo.

May 7, 2020) (finding plaintiffs unlikely to succeed on their ballot access claim in

part because “the only timeframe in which the currently ongoing COVID-19

pandemic significantly limited their ability to obtain signatures was roughly the

last week before the March 17, 2020 submission deadline” which was before stay-

at-home order); Arizonans for Fair Elections v. Hobbs, --- F. Supp. 3d ---, 2020

WL 1905747, at *11-14 (D. Ariz. Apr. 17, 2020) (finding plaintiffs unlikely to

succeed on merits of their claim and concluding that “reasonably diligent” parties

could have complied with state laws during pandemic to secure placement on

ballot), appeal docketed, No. 20-15719 (9th Cir. Apr. 20, 2020).

      52.    Plaintiffs also failed to establish a likelihood of success because they

lack standing. They presented no direct or reliable evidence concerning the

number of signatures collected to date and therefore failed to establish that the

signature requirement is impossible for them to satisfy. Their assertion of harm is

admittedly and entirely speculative and hypothetical and therefore insufficient to

establish standing. See Clapper v. Amnesty Int’l USA, 568 U.S. 398, 416 (2013)

(“hypothetical future harm that is not certainly impending” does not confer

standing); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (to establish

injury in fact, a plaintiff must show “an invasion of a legally protected interest”

                                          28
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 29 of 33




that is “concrete and particularized” and “actual or imminent, not conjectural or

hypothetical”); Reilly v. Ceridian Corp., 664 F.3d 38, 42 (3d Cir. 2011)

(“allegations of hypothetical, future injury are insufficient to establish standing”);

Doe v. Nat’l Bd. of Med. Examiners, 199 F.3d 146, 152-53 (3d Cir. 1999) (“at the

preliminary injunction stage, allegations are not enough to support standing”).

      53.    Plaintiffs also failed to establish a likelihood of success because there

is no basis for relief under 42 U.S.C. § 1983. The signature requirement and

deadline that Plaintiffs are seeking to avoid are imposed by federal court order, not

state law, and therefore do not implicate Section 1983. See District of Columbia v.

Carter, 409 U.S. 418, 424-25 (1973) (“actions of the Federal Government and its

officers are . . . facially exempt from [1983’s] proscriptions”). Further, any effort

to revise or annul that order must be presented in the context of that proceeding.

See Celotex Corp. v. Edwards, 514 U.S. 300, 313 (1995) (“until [the court of first

instance’s] decision is reversed for error by orderly review, either by itself or by a

higher court, its orders based on its decision are to be respected”) (citations

omitted).

      54.    Plaintiffs have not demonstrated that they are likely to suffer

irreparable harm absent an injunction. The Libertarian Party of Pennsylvania and

the Green Party of Pennsylvania have admittedly been collecting signatures in

furtherance of placing their candidates on the general election ballot but they
                                          29
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 30 of 33




declined to offer evidence concerning the total number of signatures collected to

date or how many signatures they still need to place their candidates on the ballot.

Plaintiffs’ unsubstantiated and unspecific assertions of harm are insufficient as a

matter of law to warrant the extraordinary remedy of injunctive relief. See Instant

Air Freight Co. v. C.F. Air Freight, Inc., 882 F.2d 797, 802-03 (3d Cir. 1989)

(reversing grant of preliminary injunction and finding that district court abused its

discretion in finding irreparable harm where plaintiff offered “no clear factual

record apart from general statements” to substantiate its claim that it would be

forced into bankruptcy absent injunctive relief); ECRI, 809 F.2d at 227-28

(reversing grant of preliminary injunction because plaintiff’s testimony

“express[ing] doubts” about ability to secure financing and “concerns” about

reputational damage without factoring in relevant contract provisions was

insufficient to establish irreparable harm).

      55.    The assertion of First Amendment rights does not automatically

require a finding of irreparable injury. Hohe v. Casey, 868 F.2d 69, 72-73 (3d Cir.

1989). A plaintiff must show a “real or immediate” threat to his or her rights “in

the near future.” Anderson v. Davila, 125 F.3d 148, 164 (3d Cir. 1997);

Republican Party of Pa. v. Cortes, 218 F. Supp. 3d 396, 416 (E.D. Pa. 2016).

Plaintiffs have not made any such showing.



                                          30
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 31 of 33




      56.    The signature requirement is not an unconstitutional burden standing

alone or in combination with the now lifted stay-at-home orders or any other

government action as demonstrated above. Without a recognizable legal harm,

there is no irreparable harm justifying a preliminary injunction. Republican Party

of Pa., 218 F. Supp. 3d at 416.

      57.    Granting an injunction would not be in the public interest.

      58.    Because the signature requirement does not implicate, much less

violate, the First or Fourteenth Amendments, any injunction of that requirement

would impair and undermine the legitimate state interests referenced above and

irreparably harm the Commonwealth.

      59.    Administration of the electoral process is a matter that the

Constitution entrusts to the states. U.S. Const. Art. I, § 4; see also Clingman v.

Beaver, 544 U.S. 581, 586 (2005).

      60.    Federal courts have no authority to dictate to the states precisely how

they should conduct their elections. Thompson, 959 F.3d at 813. Further, federal

courts should not alter state election procedures as the election approaches.

Republican Nat’l Comm. v. Democratic Nat’l Comm., ___ U.S. __, 140 S. Ct.

1205, 1207 (2020) (per curiam) (“This Court has repeatedly emphasized that lower

federal courts should ordinarily not alter the election rules on the eve of an


                                          31
       Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 32 of 33




election.”); Purcell v. Gonzalez, 549 U.S. 1, 4-5 (2006) (per curiam) (“Court orders

affecting elections, especially conflicting orders, can themselves result in voter

confusion and consequent incentive to remain away from the polls. As an election

draws closer, that rise will increase.”); Thompson, 959 F.3d at 813 (“[W]e must

heed the Supreme Court’s warning that federal courts are not supposed to change

state election rules as elections approach.”).

      61.    Plaintiffs have not met any of the requirements for the mandatory

preliminary injunctive relief that they are seeking and, as a result, their motion

should be denied.

                                                 Respectfully submitted,

                                                 /s/ Donna A. Walsh
                                                 Daniel T. Brier
                                                 Donna A. Walsh
                                                 Richard L. Armezzani

                                                 Attorneys for Defendants,
                                                 Governor Tom Wolf, Secretary of the
                                                 Commonwealth of Pennsylvania
                                                 Kathy Boockvar and Deputy
                                                 Secretary for Elections and
                                                 Commissions Johnathan M. Marks
Myers Brier & Kelly, LLP
425 Spruce Street, Suite 200
Scranton, PA 18503
(570) 342-6100

Date: July 2, 2020

                                          32
        Case 5:20-cv-02299-EGS Document 45 Filed 07/02/20 Page 33 of 33




                          CERTIFICATE OF SERVICE

        I, Donna A. Walsh, hereby certify that a true and correct copy of the

foregoing Proposed Findings of Fact and Conclusions of Law was served upon the

following counsel of record via the Court’s ECF system, on this 2nd day of July

2020:


                           Drew Gray Miller, Esquire
                           Anderson & Labovitz, LLC
                           428 Forbes Avenue, Suite 1901
                           Pittsburgh, PA 15219

                           Mark R. Brown, Esquire
                           303 E. Broad Street
                           Columbus, OH 43215

                           Oliver B. Hall, Esquire
                           Center for Competitive Democracy
                           P.O. Box 21090
                           Washington, DC 20009

                           Clifford B. Levin, Esquire
                           Alex M. Lacey, Esquire
                           Dentons Cohen & Grigsby P.C.
                           625 Liberty Avenue
                           Pittsburgh, PA 15222-3152


                                              /s/ Donna A. Walsh
                                              Donna A. Walsh
